Citation Nr: 1124920	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-29 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for glaucoma, claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for a heart disorder, to include atrial fibrillation, claimed as secondary to diabetes mellitus. 

3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service duty from February 1971 to January 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from January and September 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Denver, Colorado, respectively.

In the course of appeal, in May 2009, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted between the RO in Cheyenne, Wyoming, and the Board at VA Central Office. A transcript of that hearing is contained in the claims file.

The Board remanded the case for additional development in June 2009, and it now returns for further review. 

The issues of entitlement to service connection for glaucoma and service connection for a heart disorder to include atrial fibrillation, both claimed as secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension did not develop in service and is not otherwise causally related to service.

2.  Hypertension was not present to a disabling degree within the first post-service year.

3.  Hypertension was not caused or aggravated by the Veteran's diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The RO did provide VCAA notice in June 2005, prior to initial adjudication of the claim for service connection for hypertension in September 2005.  The Board here finds that VCAA notice to be legally adequate.  Mayfield; Prickett.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for an acquired psychiatric disability to include PTSD, by the above-noted VCAA notice letter and subsequent readjudication by the AMC.  The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim.  He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.

The Board recognizes the recent change in regulation governing presumptive service connection for certain disabilities based on herbicide agent exposure, to include a presumptive for ischemic heart disease.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2010); 75 Fed. Reg. 14,391, 14,393; 75 Fed. Reg. 53,202.  However, because that expanded presumption excludes hypertension as not a disease of the heart, as discussed in the body of this decision, infra, the Board finds that, in the absence of a reasonable possibility of a change in the outcome of the case, further VCAA notice addressing the change in regulation related to herbicide agent exposure is not warranted.  Id.; See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the appellant).

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  The RO provided such notice to the Veteran by a letter dated in March 2006.  To whatever extent this notice was inadequate, such failure was harmless and moot because the Board has herein denied service connection for hypertension.  

The June 2005 VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  It also requested evidence and information about treatment after service, in support of the claim.  The Veteran did not inform of private records for purposes of obtaining them, and did not provide authorization to obtain private treatment records.  While the Board notes that the Veteran informed of past private treatment records when he underwent a VA examination for compensation purposes in January 2004, he did provide authorization to obtain those records in response to the VCAA letter and its attached authorization and release documents, which documents he failed to submit.  The Board notes in this regard that "[T]he duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances [where his input is crucial for obtaining that assistance]." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  VA treatment records were obtained and associated with the claims file.  

The Veteran was appropriately informed, including by the appealed rating decision and an SOC and SSOCs, of records obtained, and, by implication, of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded a VA examinations for compensation purposes in July 2005, August 2008, and August 2010.  The first and last addressing diabetes mellitus and hypertension, and the middle addressing diabetes mellitus and other disorders secondary to diabetes mellitus.  Collectively, these adequately addressed hypertension and etiology as related to service or diabetes mellitus, including based on causation or aggravation.  These reports, taken together, provided informed opinions based on the record, including past treatment records and examinations and tests conducted, and the Veteran's self-report of history and symptoms.  These evaluations yielded the conclusion that the Veteran's hypertension was unrelated to service or to diabetes mellitus, including based on causation or aggravation.  The Board finds that these medical conclusions, taken together with the balance of the evidence of record, are adequate for the Board's adjudication herein .  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations provided sufficient detail, and supported their conclusion with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Further, the evidence so considered was sufficient and encompassed the evidence of record.  Id.  The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for service connection for hypertension including as secondary to diabetes mellitus.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz; see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or AMC has not pursued by query.  Where, as here, the Board finds that the examinations were proper in their consideration of the evidence presented and evaluation of that evidence and in their support of their conclusions by adequate evaluation and evidence, and where, as here, the examinations are adequate for purposes of the instant adjudication, there is no basis for requiring a further examination.  Barr; Stefl; See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist a claimant is not a license for a "fishing expedition").

The Veteran addressed his claim by statements and testimony, including at his hearing before the undersigned.  There has been no expressed indication that he desires a further opportunity to address his claim adjudicated herein.

The Board also finds that development required by the Board's June 2009 remand has been substantially fulfilled.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  This included obtaining additional pertinent treatment records, obtaining a further VA examination to address the Veteran's claimed hypertension including as secondary to diabetes mellitus, and AMC readjudication of the claim by an SSOC.  

Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

In summary, in this case, with regard to the claim for service connection for hypertension including as secondary to service-connected diabetes mellitus, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim for service connection for hypertension have been accomplished.


II.  Claim for Service Connection for Hypertension,
Claimed as Secondary to Diabetes Mellitus

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be granted, on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder. 38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice- connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the old, less restrictive rules for secondary service connection will apply in this case.    

Certain diseases, inclusive of cardiovascular renal disease, which includes hypertension, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Where, as in this case, a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as cardiovascular-renal disease manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition to the regulations cited above, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The following diseases are associated with herbicide exposure for the purposes of the presumption:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

On October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 14,391.  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.

In the proposed rule which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD (ischemic heart disease) is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term "IHD" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010).  Thus, even under the amended regulation, presumptive service connection base on herbicide agent exposure is inapplicable to the Veteran's claimed hypertension.  Id.  

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The claims file contains a January 2004 letter from an Agent Orange Registry examiner informing the Veteran that, upon that examination, the Veteran was found to have elevated blood glucose.  The examiner recommended that he enroll in the VA healthcare system.  

The Veteran underwent a VA general examination for compensation purposes also in January 2004, and the he then reported no history of diabetes mellitus, though he did report a history of treatment for hypertension for the past three to four years, at a non-VA medical facility.  He was noted to be taking Lisinopril for control of his blood pressure.  The report of that examination informs that no additional testing had been done except those specified, and hence there was no testing at that time for diabetes mellitus.  The report did note that the Veteran had undergone the Agent Orange Registry examination in November 2003.  

A February 2004 VA treatment record informed that the Veteran had been treated at a VA clinic since December 2003, and that prior to that time he had been seen at a non-VA medical center for about three years, with treatment for hypertension for three to four years.  The Veteran was then again noted to be taking blood pressure medication.  There was no mention of diabetes mellitus.  This is all consistent with the history noted at the January 2004 VA examination.  It is not consistent with the history the Veteran provided at his hearing before the undersigned in May 2009.  At that hearing, the Veteran asserted that he had been diagnosed with diabetes mellitus around 2001, that he believed this was at VA, and that this diagnosis was three or four years prior to his developing his now-claimed conditions of heart disorder, hypertension, and glaucoma.  The prior medical records and the Veteran's own reports of his medical history at those prior medical evaluations and treatments, and the documentation of ongoing prescription for treatment of his hypertension as noted upon VA general examination in January 2004, all present a consistent picture of hypertension present for multiple years prior to the November 2003 Agent Orange examination at which his elevated blood glucose was discovered.  

Upon a VA examination for compensation purposes in July 2005, the examiner noted that there had apparently been no diagnosis of diabetes mellitus prior to the Agent Orange examination in November 2003, and that the Veteran's diabetes had been extremely mild and had been controlled with diet and exercise alone.  Based on evidence that hypertension had been present for multiple years prior to detection of diabetes, and that even when detected in November 2003 the diabetes had been mild and well-controlled since that time without medication, the July 2005 VA examiner concluded that the Veteran's hypertension was not causally related to his diabetes mellitus.  

Contrary to this opinion, a VA nurse practitioner has repeated, in multiple records dated in 2006, her opinion that the Veteran's hypertension was due to his diabetes mellitus.  However, she failed to note or address the documented chronology of the Veteran's diabetes versus that of his hypertension, and failed to note or address the implication of the relative mildness and good control of the Veteran's diabetes and any associated impact on whether diabetes had precipitated or aggravated his hypertension.  Based on this absence of review of relevant past medical findings and their chronology vis-à-vis these questions of causality, the Board finds the nurse practitioner's opinion to be of essentially no probative value in this case.  

Several lines of analysis concerning the probity and cognizability of medical opinion within VA case law support the Board's conclusion that the nurse practitioner's opinion should not be considered probative in this case.  The Court has held that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The nurse's opinion in this case did not consider the medical chronology placing hypertension before onset of diabetes mellitus, as already discussed.  We recognize that her treatment-based opinions were not examinations for compensation purposes, but nevertheless the reliability of her opinion must be questioned for failure to consider past evidence contradicting of the Veteran's narrative of diabetes mellitus being present multiple years prior to the onset of hypertension. 

Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).   The nurse provided no such rational specific to this case, instead relying on generalized knowledge that diabetes mellitus can (or may) cause hypertension.  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Again, the nurse practitioner relied on general medical knowledge without due consideration of the medical evidence that was in conflict with application of that general medical knowledge to this case.  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Here, the nurse's opinion is ultimately dependent on the inaccurate premise (with the overwhelming balance of objective evidence against) that the Veteran's diabetes mellitus onset preceded the onset of his hypertension.  

The Veteran also underwent a VA examination in August 2008, including to address his diabetes mellitus and associated neuropathy.  That examiner appears to have relied on the Veteran's history of onset of his hypertension, with that reported to have begun in 2003.  The examiner reviewed past blood glucose readings and noted that they did not meet the criteria for a diagnosis of diabetes.  The examiner accordingly concluded that there was "insufficient clinical evidence for a diagnosis of diabetes mellitus."

In an effort to better medically inform its decision in this case, the Board obtained a further VA examination in August 2009.  This examiner did review the claims file, and addressed appropriate medical findings.  The examiner noted that the Veteran's onset of diabetes mellitus was in the fall of 2004, and that since that time he had controlled his diabetes mellitus with diet and exercise, including a loss of 23 pounds between September and December of 2004.  The examiner further noted that laboratory blood glucose readings from 2005 through 2009 showed well controlled diabetes mellitus, with the readings between 84 milligrams (mg) and 118 mg in 2005, between 89 mg and 104 mg in 2006, between 83 mg and 101 mg in 2007, between 93 mg and 126 in 2008, and a single reading of 118 mg in 2009.  The examiner observed that the Veteran's hemoglobin A1C readings had been consistently in the normal range, indicating excellent treatment for his diabetes.  The examiner also noted that the Veteran had never had ketoacidosis and that he had no restrictions on activities.  He reported currently working six days per week as a carpet installer, and his only limitation was having to stop and rest at times.   

The examiner further noted that while the Veteran was found to have diabetes mellitus beginning in 2004, from 2005 onward lab results never met the criteria for a diagnosis of diabetes.  The examiner observed that the American Diabetes Association criteria for a diagnosis of diabetes mellitus type II include either two separate fasting blood sugar readings in excess of 125 mg on two separate occasions, or two post-prandial blood sugar readings in excess of 200 mg.   The examiner also observed that the Veteran had not shown effects of diabetes mellitus on either his eyes or his kidneys.  The Veteran had undergone a dilated eye examination in June 2009 with no diabetic retinopathy reported.  

The August 2009 VA examiner was to address whether the Veteran had hypertension and heart disease, including atrial fibrillation, due to diabetes mellitus.  (The heart disease and atrial fibrillation are the subject of remand, hereinbelow.)  Concerning any correlation between the Veteran's diabetes mellitus and his hypertension, the examiner stated as follows:

The Veteran's hypertension has clearly been shown to have occurred years prior to his diagnosis of type II diabetes mellitus.  The Veteran's renal function has remained normal.  His hypertension is most likely essential hypertension, and there is no evidence that his diabetes is effecting or aggravation his blood pressures.

Thus, this medical opinion is both well-considered and with careful analysis of the relevant current findings and past evidence of record, and is emphatic in its conclusions that the Veteran's hypertension neither caused nor aggravated his hypertension.  The opinion is also consistent with the objective findings and conclusions of the past VA examiners in July 2005 and August 2008, and with past treatment records (excepting the above-noted and herein discounted nurse practitioner's opinions, and excepting non-credible medical histories provided by the Veteran, as discussed in the next paragraph).  

While the Veteran has asserted that he began having symptoms of diabetes mellitus in 2001 and was diagnosed with the condition in 2002, medical records within the claims file do not establish the presence of the disease prior to the fall of 2004, and provide no objective evidence of detection of elevated blood glucose prior to the Agent Orange examination of November 2003.  In this case it would clearly be in the Veteran's interest for his diabetes mellitus to have been present earlier, so that it would pre-date the other disorders for which he claims secondary benefits.  Thus, interest and bias weigh against credibility of these statements where, as here, the medical treatment and examination evidence is against the presence of the disorder as early as the Veteran has alleged.  Caluza v. Brown, supra.  Further, the Veteran's assertion at his hearing - that his hypertension did not develop until three or four years after the approximate 2001 onset of his diabetes mellitus - are clearly 

contradicted both by his past self-reported history upon general medical examination in January 2004 and upon VA treatment evaluation in February 2004, as well as by ongoing medication prescription for treatment of hypertension as documented at the January 2004 examination (which prescription is supportive of the Veteran's history provided in January 2004 of a three- to four-year past history of hypertension).  By these contradicted statements made in support of his claim, the Veteran has extinguished his credibility as a historian of his diabetes mellitus and his hypertension.  Caluza.  Hence, while the Veteran is competent to address his past symptoms or past diagnoses of hypertension and diabetes mellitus, the Board gives no probative weight to his assertions, based on loss of credibility.  

Upon careful weighing of the competent evidence of record, with due consideration of the credibility and probity of such evidence, the Board finds that essentially all competent and  probative evidence of record is to the effect that the Veteran's hypertension had its onset multiple years prior to his diabetes mellitus, that the diabetes was exceedingly mild and well-controlled even to the point of not being clinically present throughout nearly all of its historical course, and that the Veteran's diabetes could have had no significant clinical impact on his hypertension and, in fact, did not have any such impact.  The Board accordingly concludes that the preponderance of the competent and probative evidence is against the Veteran's service-connected diabetes mellitus having caused or aggravated his hypertension.  Accordingly, service connection for hypertension as secondary to diabetes mellitus, based on either incurrence or aggravation, is not warranted.  38 C.F.R. § 3.310.  

In the absence of any indication in the record that the Veteran's hypertension was present in service or for decades post service, and in the absence of any evidence indicating a direct link between service and the Veteran's hypertension, the evidence preponderates against the claim for service connection for hypertension on a direct basis.  38 C.F.R. § 3.303.  There is also no evidence to support the presence of hypertension to a compensable degree within the first post-service year, and hence service connection on a first-year-post-service presumptive basis is also not warranted.   38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for hypertension is denied.


REMAND

The Veteran has claimed entitlement to service connection for heart disease, to include atrial fibrillation, as secondary to his service-connected diabetes mellitus.  However, during the pendency of the claim the regulation governing service connection for disabilities on a presumptive basis based on herbicide agent exposure has been amended to include ischemic heart disease.  As the Board noted  in the decision hereinabove, on October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson"s disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 14,391.  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions. 75 Fed. Reg. 53,202.  The final rule was made effective from August 31, 2010.

In the proposed rule which was ultimately adopted, VA noted that, according to Harrison"s Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), ischemic heart disease (IHD) is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term "IHD" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

A question still unanswered in this case is whether the Veteran has ischemic heart disease.  The medical record is fairly consistent in establishing the presence of atrial fibrillation, but the August 2009 VA examiner noted that, although the Veteran had a nuclear medicine scan in 2005 raising the possibility of a prior infarct, a repeat scan in 2008 showed no significant ischemia.  Further, the examiner noted that the Veteran has shown excellent cardiovascular health on an ongoing basis.  The examiner thus concluded, "Diagnosing coronary artery disease on the basis of the 2005 perfusion scan in questionable."  Remand is thus in order to better resolve whether the Veteran does, or does not, have ischemic heart disease.

At the same time, further effort should be made to resolve whether the Veteran's diabetes mellitus has caused or aggravated his atrial fibrillation or other heart disorder.  The August 2009 VA examiner concluded that it would be too speculative to answer that question, but did not provide a medical or scientific rationale as to why the question could not be answered.  

In this regard, there are several treatment notes entered by a VA nurse practitioner in 2006 - including in January, August, and September - in which the nurse repeats her opinion that, in essence, that because diabetes mellitus can cause heart disease including atrial fibrillation, and because diabetes mellitus can cause hypertension, therefore diabetes mellitus has caused those conditions in this Veteran.  The nurse practitioner, although apparently recognizing that not all diabetes mellitus causes all of those conditions in all cases,unfortunately provided no rationale to relate her sweeping statement to this specific case, and apparently did not benefit her opinions by careful review of the Veteran's documented medical record. 

In this case, the medical treatment records inform of hypertension with its onset prior to the onset of the Veteran's diabetes mellitus, and inform of either very well-controlled diabetes mellitus, or no diabetes mellitus at all, based on a lack of sufficiently elevated blood glucose readings.  The VA examiner in August 2008 opined that the Veteran's medical records, including blood glucose readings, were insufficient even to establish a diagnosis of diabetes mellitus.  This opinion is substantially in accord with the opinion of the August 2009 VA examiner to the effect that since 2005 the Veteran's blood glucose readings have not met the ADA diagnostic criteria for diabetes mellitus.  

Although the Veteran has asserted that he began having symptoms of diabetes mellitus in 2001 and was diagnosed with the condition in 2002, medical records within the claims file do not establish the presence of the disease prior to the Fall of 2004.  In this case it would clearly be in the Veteran's interest for his diabetes mellitus to have been present earlier, to allow for a basis of earlier-diagnosed disorders to have been caused by diabetes mellitus.  Thus, interest and bias weigh against credibility of these statements where, as here, the medical treatment and examination evidence is against the presence of the disorder as early as the Veteran has alleged.  Caluza.

A July 2005 VA examiner noted that there was "apparently" no diagnosis of diabetes mellitus prior to an Agent Orange examination in November 2003 when the Veteran's blood glucose was noted to be only slightly elevated.  That examiner placed the diagnosis of diabetes mellitus in December 2004, consistent with the conclusions of the August 2009 VA examiner.  

The Veteran failed to appear for his VA eye examination scheduled for August 2009.  However, the present record reflects uncertainty about the presence of glaucoma, and does not begin to answer the question of glaucoma being caused or aggravated by the Veteran's diabetes mellitus.  

The claims file contains a July 2006 VA ophthalmology treatment record, as a follow up for "glaucoma suspect" based on "an increased C/D with mild asymmetry."  However, the examiner ultimately fails to answer whether in fact glaucoma is present.  The examiner does note that the Veteran has low vision in the left eye due to traumatic injury in 2002, and the evaluation does not address whether this would have anything to do with the noted increased C/D with mild asymmetry.  It does not help the medical picture that the Veteran at this July 2006 evaluation denied a family history of glaucoma, in contrast to his assertion at a March 2005 VA ophthalmology treatment evaluation.  

The March 2005 VA ophthalmology treatment record provides more information about the suspected glaucoma as well as the noted vision asymmetry.  At that examination the Veteran had only light perception in the left eye following being struck by a bungee cord two years earlier.  He had reported a history of glaucoma in his mother, and while tonometry applanation (Ta) was 22 mmHg in the right eye and 23 mmHg in the left eye, RNFL thickness was within normal limits bilaterally.  The optometrist assessed legal blindness in the left eye following injury, and assessed glaucoma suspect based on family history and technical findings.  Thus, multiple past treatment or examination records are consistent in not definitively establishing the presence of glaucoma.  

Because glaucoma, if present, may potentially be caused or aggravated by diabetes mellitus, a further effort to afford the Veteran a VA examination should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for a heart disorder, including potentially as based on the new presumptive service connection that may be afforded for ischemic heart disease based on the Veteran's presumed herbicide agent exposure.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2010); 75 Fed. Reg. 14,391;  75 Fed. Reg. 53,202.  Also address his claim for service connection for heart disorder and glaucoma, both including as secondary to diabetes mellitus.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken, to include obtaining any as yet unobtained VA or private (with the Veteran's assistance) treatment records.  

2.  Afford the Veteran an examination by a specialist in endocrine disorders and the effects of diabetes mellitus on other body systems including the eyes, to address both the nature and etiology of his claimed glaucoma including questions of any causation or aggravation by his service-connected diabetes mellitus.  The claims folders must be available to the examiner for review in conjunction with the examination.  Any indicated, non-invasive tests should be conducted.  The examiner should review past medical records, including the report of an Agent Orange protocol examination in November 2003 and VA examinations for compensation purposes addressing diabetes mellitus and potentially associated disorders in July 2005, August 2008, and August 2009; and repeated 2006 opinions by a treating VA registered nurse/nurse practitioner as contained within the VA treatment records.  The examiner should address the following:

a.  Does the Veteran have glaucoma?  If so, attempt to estimate the approximate date of onset of the glaucoma.  In answering these questions, the examiner should  review past medical records including VA ophthalmology/optometry treatment records in March 2005 and July 2006 with their assessments of "glaucoma suspect."  The examiner should note the Veteran's inconsistent narrative concerning his family history (reporting in March 2005 that his mother had glaucoma and reporting in July 2006 that she did not, with the March 2005 examiner appearing to base the assessment of glaucoma suspect in part on this family history, and the July 2006 examiner appearing to base the assessment of glaucoma suspect in part on the past assessment in March 2005).  The examiner should note results of past screening tests including tonometry applanation, C/D, asymmetry, RNFL thickness.  The examiner should also note the Veteran's history of left eye injury with light perception only in that eye following physical injury to the eye in 2003.  

b.  The examiner should note that the Board has discounted the Veteran's credibility for medical histories, based on his contradicted narrative concerning the time of onset of his hypertension made to support a hypertension claim (with the Veteran asserting onset of hypertension years after onset of diabetes mellitus, with the past medical evidence showing hypertension onset years prior to diabetes mellitus onset).  The examiner is accordingly instructed not to rely on the Veteran's uncorroborated assertions for purposes of arriving at any findings and conclusions in the examination report.  

c.  If the Veteran has glaucoma, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that such disorder was caused directly by or arose during the Veteran's military service from January 1971 to January 1973, or developed after service as due to, the result of, or aggravated by his service-connected diabetes mellitus, or, to the contrary, is such incurrence, causation, or aggravation unlikely (i.e., less than a 50-50 degree of probability)?  

d.  Even if diabetes mellitus is not clinically present currently due to control by diet and exercise, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that glaucoma was caused or aggravated by the Veteran's previously diagnosed service-connected diabetes mellitus, or, to the contrary, is such causation or aggravation unlikely (i.e., less than a 50-50 degree of probability)?

e.  If the examiner finds aggravation, the examiner should describe the nature and extent of this aggravation, and discuss what portion of glaucoma is due to the service-connected diabetes mellitus and what portion is unrelated to the diabetes.

f.  Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

h.  Any opinion provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  If any questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why those questions cannot be answered.

3.  Afford the Veteran an examination by a specialist in cardiovascular disorders, to address both the nature and etiology of the Veteran's atrial fibrillation and any other current heart disorders, to include in particular any ischemic disorders of the heart, and to address questions of possible causation or aggravation by service-connected diabetes mellitus.  The claims folders must be available to the examiner for review in conjunction with the examination.  Any indicated, non-invasive tests should be conducted.  The examiner should review past medical records, including the report of an Agent Orange protocol examination in November 2003 and VA examinations for compensation purposes addressing diabetes mellitus and potentially associated disorders in July 2005, August 2008, and August 2009; and repeated 2006 opinions by a treating VA registered nurse/nurse practitioner as contained within the VA treatment records.  The examiner should address the following:

a.  Identify all current heart disorders.  Can any current heart disorder be characterized as an ischemic heart disorder?   In answering this question, the examiner should review past medical records, including the report of an Agent Orange protocol examination in November 2003 and VA examinations for compensation purposes addressing diabetes mellitus and potentially associated disorders in July 2005, August 2008, and August 2009; and repeated 2006 opinions by a treating VA registered nurse/nurse practitioner as contained within the VA treatment records. 

b.  The examiner should note that the Board has discounted the Veteran's credibility for medical histories, based on his contradicted narrative concerning onset of hypertension made to support a hypertension claim (with the Veteran asserting onset of hypertension years after onset of diabetes mellitus, with the past medical evidence showing hypertension onset years prior to diabetes mellitus onset).  The examiner is accordingly instructed not to rely on the Veteran's uncorroborated assertions for purposes of arriving at any findings and conclusions in the examination report.  

c.  Separately for each of identified heart disorder disorders, based upon examination findings, appropriate tests and studies, historical records, and medical principles, the examiner should provide an opinion, with full clinical rationale, as to the following:

d.  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that such disorder was caused directly by or arose during his military service, or developed after service as due to, the result of, or aggravated by his service-connected diabetes mellitus, or is such incurrence, causation, or aggravation unlikely (i.e., less than a 50-50 degree of probability)? In this regard, please attempt to identify the date of onset of each such disorder.  The examiner should consider any relevant medical factors, to include date of onset of the heart disorder in question, and date of onset of diabetes mellitus, severity and relative control of the diabetes mellitus and other indications of effects of diabetes mellitus on body systems including based on past VA tests and examination findings.

ii. Even if diabetes mellitus is not clinically present currently due to control by diet and exercise, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the heart disorder was caused or aggravated by the Veteran's previously diagnosed service-connected diabetes mellitus, or is such causation or aggravation unlikely (i.e., less than a 50-50 degree of probability)?

iii. If the examiner finds aggravation, the examiner should describe the nature and extent of this aggravation, and discuss what portion of any secondary condition is due to the service- connected diabetes mellitus and what portion is unrelated to the diabetes.

e.  Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g.  Any opinion provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  If any questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why those questions cannot be answered.

4. Thereafter, a RO should readjudicate the remanded claims de novo.  If any one or more of the benefits sought are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


